Order entered January 30, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00833-CR
                                      No. 05-14-00834-CR

                                MALCOLM MCCLENON, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-54585-W, F13-54586-W

                                             ORDER
        The Court REINSTATES the appeals.

        On January 15, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 29, 2015, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

January 15, 2015 order requiring findings.

        We GRANT the January 29, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE